—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 51, 1990, which, inter alia, ruled that claimant was ineligible to receive unemploy*868ment insurance benefits because he was not totally unemployed.
Contrary to claimant’s contention, the record supports the conclusion that he was not totally unemployed. He admitted that during the time he was collecting unemployment insurance benefits he advertised in a local newspaper, distributed business cards and made personal sales calls for an electronic security systems business. He also wrote checks, placed orders and received supplies for the business. Although he listed himself as employed on days of actual installation of a security system, he did not disclose his other activities, claiming that he thought they were not considered work for unemployment purposes. However, although claimant was not paid for these activities, they were sufficient to warrant a denial of benefits (see, Matter of St. Germain [Ross], 78 AD2d 565). Claimant also admitted that he read and signed a summary of interview form stating that he was required to report all activities in connection with the business as a day of work and that such activities included "presentations, placing orders with the company, installation and service calls”. These facts support the further conclusion by the Unemployment Insurance Appeal Board that claimant made willful false statements to obtain benefits (see, Matter of Valvo [Ross] 57 NY2d 116). Claimant’s remaining contentions have been considered and found to be lacking in merit.
Mahoney, P. J., Yesawich Jr., Levine, Mercure and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.